Title: To Benjamin Franklin from Madame Brillon, 8 May 1779
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce samedi 8 may [1779] a passy
Mon áme est plus calme mon chér papa, depuis qu’elle s’est déchargée dans la vôtre; depuis qu’elle ne craint plus que mile j ＋ ＋ ne se retire chéz vous, et n’y fasse votre tourment et celui de votre chér fils: plus je refléchie a sa démarche à ce sujét et a la proposition que vous a fait mr de C＋＋, moins je conçois qu’un homme de son age, qui est peu venu chéz moi; ait imaginé de vous offrir de méttre votre confiance, votre amitié, dans une pérsonne dont il ne peut connoistre n’y les talents, n’y le caractére; je le plaindrois sincérement si dans ses affaires pérsonnélles, il ne méttoit plus de refléctions et de soins:
Dans la malheureuse histoire que je vous ai conté l’autre jour; dans les léttres que je vous ai montrés; vous avéz vû l’áme de votre fille a découvert; une éxtrésme sensibillité, de la franchise, une trop grande facillité, nulle méfiance pour se garantir du mal, parcequ’elle ne le soupçonne pas, n’étant pas capable d’en faire; un besoin d’aimér et de l’estre, qui l’a fait se livrér trop promptement a ceux qui affichoient la bonté et la vértu; voila mon ami la cause de toutes mes peines. Aimeraisje moins? Non sans doutte, non; mais j’aimerai moins viste; la raison, la réfléction viendront a l’aide d’un coeur trop tendre et trop foible: plus je m’éxamine et plus je vois, que l’envie d’estre utille a quelqu’un que je croyois malheureux et peu riche; m’a conduit dans un piége affreux: mile j ＋ ＋ préconisant sans césse la vértu, qu’elle n’a jamais pratiqué; la dellicatésse qu’elle ne sent pas; la franchise, qu’elle ne connoist point; a sçuë aprés s’estre brouillée dans sa famille; s’estre fait chassér de deux maisons; m’abusér au point de tournér toutes ses avantures téllement a son avantage, que je la plaignois, l’aimois, et n’ai jamais voulu écouttér les avis multipliés que j’ai reçus de me méfiér de son caractére; que lorsque j’ai pensés payér de ma vie, l’ingratitude, la fausseté avéc lesquelles elle m’a abusé: mon mari sera encore lomgtems peut estre subjugué par elle; mais j’ose éspérér, que mon attention a lui plaire, la tendrésse de ses enfants, le mépris que tous nos anciens et bons amis ont conçus pour cette fille, et qu’ils ne dissimuleront pas; lui ouvriront un jour les yeux; en attendant, je me livre entiérement a l’addrésse qu’élle vá méttre a taschér de me donnér tous les ridiculs possibles; il étoit important a mon repos; que mon pére, mon bien bon ami fut instruit; quand au public qui m’a toujours jugés avéc indulgence; je continuerai de lui laissér voir en moi, une conduitte simple, honneste, sans prétention, un grand attachement pour mon mari, mes enfants, mes amis, et surtout pour la vértu; je ne dirai point de mal de mile j ＋ ＋; malheureusement pour elle son caractére lui en fait assés:
Adieu vous, que je réspécte, que j’aime, mon bon mon aimable papa; gardés mon secrét dans votre áme, gardés y aussi mon coeur que j’y dépose pour le guérir de ses bléssures et de sa foiblésse:
Je vous attends ce soir pour le thé, jamais jamais je n’eus plus de besoin d’éstre quelques heures avéc vous:
